Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 1 of 13 Page ID #:1107



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
                                                                             JS-6
  Case No. 8:21-cv-00530-JLS-ADS                                   Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

   Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

               Melissa Kunig                                          N/A
               Deputy Clerk                                      Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

                Not Present                                      Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING MOTION TO
               REMAND (Doc. 21)

          Before the Court is Plaintiff Kayla Carrillo’s (“Carillo”) Motion to Remand
  (“Motion”). (Mot., Doc. 21.) Defendant Merck & Co., Inc. and Merck Sharp & Dohme
  Corp. (“Merck”) opposed, and Carillo replied. (Opp., Doc. 31; Reply, Doc. 32). The
  Court finds this matter appropriate for decision without oral argument, and the hearing set
  for September 3, 2021 at 10:30 a.m. is VACATED. Fed. R. Civ. P. 78(b); L.R. 7-15. For
  the following reasons, the Court GRANTS Carillo’s Motion.


     I.     BACKGROUND

         On February 2, 2021, in the Superior Court of California (County of Orange),
  Carillo filed a complaint (“Complaint”) against Defendants Merck, MemorialCare
  Medical Group, Gina Posner, M.D., and Julie Fallon, M.D. (Declaration of Celeste M.
  Brecht ¶ 3, Doc. 2; Compl. ¶¶ 2-9, Doc. 1-1.) All parties to the action are California
  citizens other than the Merck Defendants, who are New Jersey citizens. (Compl. ¶¶ 2-9,
  Doc. 1-1; Mot. at 6, Doc. 21.) Carillo alleges that she suffered injuries after “receiving
  multiple injections of the Gardasil vaccine, which was designed, manufactured, labeled,
  and promoted by defendants Merck & Co., Inc., and Merck, Sharp and Dohme

  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          1
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 2 of 13 Page ID #:1108



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                     Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  Corporation . . . , and prescribed and administered by medical provider defendants, Gina
  Posner, M.D., and Julie Fallon, M.D. at MemorialCare Medical Group.” (Compl. ¶ 1,
  Doc. 1-1.)

         Carillo alleges that she “was 12 years old when she received her first shot of
  Gardasil on August 17, 2012 at the recommendation of Gina Posner, M.D. at a
  MemorialCare facility.” (Id. ¶ 348.) Shortly thereafter, Carillo allegedly “developed
  migraines, dizziness, and numbness” as well as some seizure activity. (Id. ¶¶ 351-52.)
  Carillo contends, however, that she received her “serious disabling injuries” and
  diagnoses after her second dose of Gardasil on October 21, 2014. (Mot. at 11, Doc. 21.)
  On October 23, 2014, two days after her second dose, Carillo alleges she “collapsed at
  school while running in her P.E. class.” (Compl. ¶ 355, Doc. 1-1.) Since the second
  Gardasil dosage, Carillo alleges “she has been diagnosed with various medical
  conditions, including but not limited to, dysautonomia, postural orthostatic tachycardia
  syndrome (‘POTS’), orthostatic intolerance (‘OI’), mast cell activation syndrome
  (‘MCAS’), complex migraine headaches, seizure disorder, vasculitis, eosinophilic
  esophagitis, endometriosis, and interstitial cystitis.” (Compl. ¶ 361.)

          Accordingly, Carillo brings the following claims under California law against
  Defendants for the injuries she has allegedly sustained: (1) negligence; (2) strict liability
  (failure to warn); (3) strict liability (manufacturing defect); (4) breach of warranty; (5)
  common law fraud; (6) violation of California’s Unfair Competition Law, (7) medical
  malpractice, (8) battery, and (9) breach of fiduciary duty. (Id. ¶¶ 369-514.) The last
  three causes of action (medical malpractice, battery, and breach of fiduciary duty) are
  alleged solely against Gina Posner, Julie Fallon, and MemorialCare Medical Group
  (collectively, the “MemorialCare Defendants”).

        On March 22, 2021, Merck removed the action to this Court. (Notice of Removal,
  Doc. 1). Merck contends that this Court has diversity jurisdiction, 28 U.S.C. § 1332,
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          2
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 3 of 13 Page ID #:1109



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                    Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  federal question jurisdiction, 28 U.S.C. § 1331, and jurisdiction based on the federal
  officer removal statute, 28 U.S.C. § 1442(a)(1). (Opp. at 1-2, Doc. 31, Notice of
  Removal, Doc. 1.)


     II.    LEGAL STANDARD

         The “[f]ederal courts are courts of limited jurisdiction.” Corral v. Select Portfolio
  Servicing, Inc., 878 F.3d 770, 773 (9th Cir. 2017) (internal quotation marks omitted).
  Therefore, “[i]t is to be presumed that a cause lies outside this limited jurisdiction, and
  the burden of establishing the contrary rests upon the party asserting jurisdiction.” Id.
  (internal quotation marks omitted). For a defendant seeking to remove pursuant to 28
  U.S.C. § 1441, which permits removal based on diversity and federal-question
  jurisdiction, there exists a “‘strong presumption against removal.’” Hunter v. Philip
  Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). This “strong presumption against
  removal jurisdiction means that the defendant always has the burden of establishing that
  removal is proper, and that the court resolves all ambiguity in favor of remand to state
  court.” Id. (internal quotation marks omitted). On the other hand, courts construe 28
  U.S.C. § 1442, the federal officer removal statute, “broadly in favor of removal.”
  Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). However, a
  defendant seeking to remove pursuant to Section 1442(a) must still “demonstrate” that
  they fall within the statute’s requirements. Id. at 1251.


     III.   DISCUSSION

         Merck contests Carrillo’s Motion on three grounds. First, Merck argues that the
  Court has diversity jurisdiction because the non-diverse defendants were “fraudulently
  joined” to defeat jurisdiction. (Opp. at 1, Doc. 31.) Second, Merck argues that this Court
  has federal-question jurisdiction because Carillo’s Complaint invokes “‘federal law’” and
  Carillo’s “state-law claims necessarily require resolution of substantial federal
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          3
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 4 of 13 Page ID #:1110



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                      Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  questions.” (Id.) Third, Merck argues that the Court has jurisdiction pursuant to the
  federal officer removal statute because Carillo claims that “Merck was ‘acting under’
  federal agencies when it supposedly conspired with federal bodies to conceal safety
  information from the public.” (Id. at 2.) Merck’s arguments are addressed in turn.


         A.     Diversity Jurisdiction


         Merck claims that this Court has diversity jurisdiction.1 “Diversity removal
  requires complete diversity, meaning that each plaintiff must be of a different citizenship
  from each defendant.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 548
  (9th Cir. 2018). “In determining whether there is complete diversity, district courts may
  disregard the citizenship of a non-diverse defendant who has been fraudulently joined.”
  Id. Merck acknowledges that the MemorialCare Defendants share the same citizenship
  as Carillo (i.e., the MemorialCare Defendants and Carillo are California citizens). (Opp.
  at 4, Doc. 31.) However, Merck argues that the Court should ignore the citizenship of the
  MemorialCare Defendants because they were “fraudulently joined” in this action “[s]oley
  in an effort to thwart the proper removal of this case.” (Id.)

          A defendant can demonstrate fraudulent joinder, as relevant here, if it can show
  the “‘inability of the plaintiff to establish a cause of action against the non-diverse party
  in state court.’” Grancare, LLC, 889 F.3d at 548. A plaintiff’s “‘failure’” to state a cause
  of action must be “‘obvious according to the settled rules of the state.’” Weeping Hollow
  Ave. Tr. v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016). “[I]f there is a possibility that a
  state court would find that the complaint states a cause of action against any of the
  resident defendants, the federal court must find that joinder was proper and remand the
  case to the state court.” Grancare, LLC, 889 F.3d at 548 (internal quotation marks

         1
            The parties do not contest that the amount-in-controversy requirement has been met in
  this case. (See Opp. at 4, 4 n.3, Doc. 31.)
  ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                     4
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 5 of 13 Page ID #:1111



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                        Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  omitted). A defendant asserting “federal court diversity jurisdiction on the basis of
  fraudulent joinder bears a ‘heavy burden’ since there is a ‘general presumption against
  [finding] fraudulent joinder.’” Id.

         The Court begins and ends its inquiry as to fraudulent joinder with Carillo’s
  medical malpractice claim against the MemorialCare Defendants. The parties do not
  dispute that Carillo’s medical malpractice claim is subject California Civil Procedure
  Code Section 340.5.2 Section 340.5 states, in relevant part:

                 In an action for injury or death against a health care provider
                 based upon such person’s alleged professional negligence, the
                 time for the commencement of action shall be three years
                 after the date of injury or one year after the plaintiff
                 discovers, or through the use of reasonable diligence should
                 have discovered, the injury, whichever occurs first. In no
                 event shall the time for commencement of legal action exceed
                 three years unless tolled for any of the following: (1) upon
                 proof of fraud, (2) intentional concealment, or (3) the
                 presence of a foreign body, which has no therapeutic or
                 diagnostic purpose or effect, in the person of the injured
                 person.


  Cal. Civ. Proc. Code § 340.5. Merck argues that Carillo’s “injury” for purposes of her
  medical malpractice claim occurred, at the latest, on October 23, 2014—the date when
  Carillo collapsed after she received her second Gardasil vaccine. (Opp. at 5.) Under
  Section 340.5, some California courts have noted that “once there is a manifestation of

         2
           Merck argues that Carillo’s battery and breach of fiduciary duty claims are also subject
  to Section 340.5. (Opp. at 11, Doc. 31.) Even if Merck’s contentions are correct, Merck’s
  arguments as to Carillo’s battery and breach of fiduciary duty fail for the same reasons as their
  medical malpractice arguments. (See infra p. 5-6.)
  ______________________________________________________________________________
                                    CIVIL MINUTES – GENERAL                                         5
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 6 of 13 Page ID #:1112



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                     Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  the injury in some significant way, the three-year limitations period begins to accrue.”
  Garabet v. Superior Ct., 151 Cal. App. 4th 1538, 1546 (2007). Therefore, Merck
  contends, Carillo’s claims are time-barred since she did not initiate her state-court suit
  until February 2, 2021. (Id.)

          However, Merck has not demonstrated that Carillo’s medical malpractice claim is
  “obviously” time barred under California law. For example, a California court could find
  that Carillo’s medical malpractice claim is subject to equitable or fraudulent concealment
  tolling. See Cal. Civ. Proc. Code § 340.5. While Merck argues that Carillo has failed to
  plead fraud or concealment with “specificity” (Opp. at 6 n.6), Carrillo could possibly cure
  the alleged defects with amendment. See, e.g., Grancare, LLC, 889 F.3d at 550 (“The
  district court must consider, as it did in this case, whether a deficiency in the complaint
  can possibly be cured by granting the plaintiff leave to amend.”).

          Moreover, Carillo alleges other injuries/diseases in the Complaint, separate and
  apart from her October 23, 2014 collapse, which could trigger a different statute of
  limitations date. See, e.g., Pooshs v. Philip Morris USA, Inc., 250 P.3d 181, 191 (Cal.
  2011) (holding that “when a later-discovered disease is separate and distinct from an
  earlier-discovered disease, the earlier disease does not trigger the statute of limitations for
  a lawsuit based on the later disease”); Hunter v. Boeing N. Am., Inc., 2014 WL 12587036,
  at *4 (C.D. Cal. July 21, 2014) (noting that the illness alleged in the complaint “refers not
  to the manifestations of radiation poisoning, but to the injuries which stemmed from
  radiation poisoning” and therefore at the pleading stage “fair-minded jurists would agree
  that Plaintiff does allege separate and distinct injuries that fall under Pooshs”); Lauris v.
  Novartis AG, 2016 WL 4249816, at *6 (E.D. Cal. July 22, 2016), report and
  recommendation adopted, 2016 WL 4210367 (E.D. Cal. Aug. 9, 2016) (“Whether the
  later discovered cerebral atherosclerosis is the same disease or a separate and distinct
  disease is an issue that this Court cannot decide on a motion to dismiss.”).


  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          6
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 7 of 13 Page ID #:1113



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                     Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

          Merck nonetheless argues that Carillo’s later medical conditions/diseases are
  “interrelated” and “manifested before April 9, 2015.” (Opp. at 9, Doc. 31.) Yet, Carillo
  pled no dates as to many of the later medical conditions/diseases. (Id. at 8 n.8.) And to
  the extent that Merck argues that Carillo failed to sufficiently allege that the later
  conditions are distinct from her earlier conditions, such “arguments go to the sufficiency
  of the complaint, . . . they do not establish fraudulent joinder.” Grancare, LLC, 889 F.3d
  at 552. In any event, Merck’s arguments all but ignores the Court’s inquiry at this stage:
  whether there exists any possibility that a California court could find that the Complaint
  states timely causes of action against the non-diverse defendants “after all disputed
  questions of fact and all ambiguities in the controlling state law are resolved in plaintiff’s
  favor.” Hastie v. Home Depot U.S.A., Inc., 2016 WL 4414770, at *6 (C.D. Cal. Aug. 18,
  2016) (internal quotation marks omitted) (Staton, J.) “[T]he Court need not determine
  whether, in fact, [Carillo] is able to establish the applicability of these exceptions” or
  reach the merits of Carillo’s claims. Id. As Merck has failed to carry its heavy burden in
  establishing that Carillo’s claims are time-barred, fraudulent joinder has not been
  established. See Weeping Hollow Avenue Trust, 831 F.3d at 1113.

         Merck argues in the alternative that the Court should sever the non-diverse
  defendants based on misjoinder. In particular, Merck argues that “[a]lthough Plaintiff’s
  claims against both sets of Defendants nominally involve Gardasil, the factual and legal
  bases are entirely different, and [thus] severance is proper.” (Opp. at 14, Doc. 31.)
  However, Merck’s arguments are not only unpersuasive—as Carillo’s claims against
  Defendants share overlapping facts—but are contrary to California law. See, e.g., Cal.
  Civ. Proc. Code § 379. Indeed, federal courts in California have regularly found
  fraudulent misjoinder arguments inapplicable in similar suits. See, e.g., Goodwin v.
  Kojian, 2013 WL 1528966, at *4 (C.D. Cal. Apr. 12, 2013) (Staton, J.) (noting that
  “fraudulent misjoinder does not apply” in action alleging products liability and
  negligence claims as “Plaintiff’s claims all stem from the implantation of the Mesh
  Products that caused severe injury to Plaintiff, and much of the factual basis supporting

  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          7
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 8 of 13 Page ID #:1114



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                     Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  these claims overlaps”); N.C. ex rel. Jones v. Pfizer, Inc., 2012 WL 1029518, at *4 (N.D.
  Cal. Mar. 26, 2012) (finding fraudulent misjoinder argument inapplicable in part because
  “[t]he claims for relief asserted against all defendants are premised on the harmful effects
  produced by the drug Dilantin”). Accordingly, the Court denies Merck’s alternative
  request to sever.


         B.     Federal Question Jurisdiction

          Merck also argues that this Court has federal-question jurisdiction. (Opp. at 19,
  Doc. 31.) “Removal based on federal-question jurisdiction is reviewed under the
  longstanding well-pleaded complaint rule.” Hansen v. Grp. Health Coop., 902 F.3d
  1051, 1057 (9th Cir. 2018). The well-pleaded complaint rule “provides that an action
  ‘aris[es] under’ federal law ‘only when a federal question is presented on the face of the
  plaintiff’s properly pleaded complaint.’” Id. A case can arise under federal law in two
  ways. First, “a case arises under federal law when federal law creates the cause of action
  asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). Second, a “federal question over a
  state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed,
  (3) substantial, and (4) capable of resolution in federal court without disrupting the
  federal-state balance approved by Congress.” Id. at 258. For the latter “‘special and
  small category,’” a defendant must meet all four requirements to demonstrate federal
  question jurisdiction. Id. Merck argues that it has established that the case arises under
  federal law in the two ways described above. Merck’s arguments are unpersuasive.

                    1. Federal Law Does Not Create the Causes of Action Asserted in
                       the Complaint

         Merck has failed to establish federal-question jurisdiction on the basis that the
  alleged federal laws at issue “creates the cause of action[s] asserted” in the Complaint.
  Gunn, 568 U.S. at 257. Here, is undisputed that Carillo’s Complaint “does not state a

  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          8
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 9 of 13 Page ID #:1115



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00530-JLS-ADS                                   Date: September 01, 2021
  Title: Kayla Carrillo v. Merck and Co., Inc. et al

  claim that ‘arises under’ federal law.” ARCO Env’t Remediation, L.L.C. v. Dep’t of
  Health & Env't Quality of Montana, 213 F.3d 1108, 1113 (9th Cir. 2000). All nine
  causes of action asserted in the Complaint arise under California law. (See, e.g., Compl.
  ¶¶ 369-514.) In addition, the remedies Carillo seeks also sound in state law. (Id. p. 87.)
  Therefore, federal-question jurisdiction simply “does not attach here” because Carillo’s
  Complaint alleges “state—not federal—causes of action.” Dennis v. Hart, 724 F.3d
  1249, 1252 (9th Cir. 2013).

          Merck argues nonetheless that the Court should find federal-question jurisdiction
  because the Complaint references federal law. (See, e.g., Opp. at 15-16.) However,
  Carillo’s references to federal law here “are insufficient to support federal jurisdiction
  under the well-pleaded complaint rule.” Id.; Arco, 213 F.3d at 1113 (“repeated
  references” to federal law does not “create[] the cause of action under which ARCO
  sues”); Rains v. Criterion Sys., Inc., 80 F.3d 339, 344 (9th Cir. 1996) (“The direct and
  indirect references to Title VII in those two state law causes of action do not make those
  claims into federal causes of action.”). As a result, Merck cannot establish federal-
  question jurisdiction on the basis that “federal law creates the cause[s] of action
  asserted.” Gunn, 568 U.S. at 257.

                    2. Federal Issues Within State Law Claims Do Not Dictate Federal
                       Question Jurisdiction

         Merck has also failed to establish that the alleged federal issues within Carillo’s
  Complaint invokes federal-question jurisdiction. As noted above, state causes of action
  invoke federal jurisdiction only where the “federal issue is: (1) necessarily raised, (2)
  actually disputed, (3) substantial, and (4) capable of resolution in federal court without
  disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.
  “This type of federal question jurisdiction applies to a ‘special and small category’ of
  cases.” Nevada v. Bank of Am. Corp., 672 F.3d 661, 674 (9th Cir. 2012). A defendant’s

  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          9
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 10 of 13 Page ID #:1116



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 8:21-cv-00530-JLS-ADS                                   Date: September 01, 2021
   Title: Kayla Carrillo v. Merck and Co., Inc. et al

   failure to meet even one of the four requirements is fatal. See City of Oakland v. BP
   PLC, 969 F.3d 895, 907 (9th Cir. 2020).

          Here, Carillo’s Complaint does not “necessarily raise” a substantial federal
   question. Carillo’s Complaint exclusively alleges state-law causes of action, which are
   resolvable without relying upon alleged violations of federal law. For example,
   “[f]ederal law is not a necessary element of [Carillo’s] UCL claim.” Lippitt v. Raymond
   James Fin. Servs., Inc., 340 F.3d 1033, 1043 (9th Cir. 2003). As the Ninth Circuit has
   explained, a plaintiff in alleging a UCL claim does not need to rely upon violations of
   federal law because “[a] practice is prohibited” under the UCL “as ‘unfair’ or ‘deceptive’
   even if not ‘unlawful’ or vice versa.’” Id.; see also Cal. Bus. & Prof. Code § 17200. In
   addition, Carillo’s claims rely upon California common law theories, which do not
   necessarily require that a defendant violated federal law. See, e.g., Collins v. W. Coast
   Ultrasound Inst., Inc., 2012 WL 6094176, at *3 (C.D. Cal. Dec. 7, 2012) (noting that
   federal-question jurisdiction does not attach where the plaintiff’s complaint relies upon,
   among other things, “California common law fraud”); Vieira v. Mentor Worldwide, LLC,
   2018 WL 4275998, at *1 (C.D. Cal. Sept. 7, 2018) (finding that state-law claims of
   negligence, strict product liability (failure to warn), and strict product liability
   (manufacturing defect) do not “necessarily depend on a question of federal law”).
   Therefore, as is the case here, “‘[w]hen a claim can be supported by alternative and
   independent theories—one of which is a state law theory and one of which is a federal
   law theory—federal question jurisdiction does not attach because federal law is not a
   necessary element of the claim.’” Nevada, 672 F.3d at 675.

          Furthermore, the Complaint’s references to federal law do not necessarily raise
   “substantial questions of federal law.” City of Oakland, 969 F.3d at 905 (internal
   quotation marks omitted). As noted above, the complaint asserts state-law causes of
   action that do not necessarily turn on whether Merck violated federal law. See City of
   Oakland, 969 F.3d at 906 (state-law claim did not “raise a substantial federal question” as
   ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL
   10
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 11 of 13 Page ID #:1117



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:21-cv-00530-JLS-ADS                                      Date: September 01, 2021
   Title: Kayla Carrillo v. Merck and Co., Inc. et al

   “[a]djudicating the claim does not require resolution of a substantial question of federal
   law: the claim neither requires an interpretation of a federal statute, nor challenges a
   federal statute’s constitutionality”). Moreover, Merck has not demonstrated that the
   issues in this case are important “to the federal system as a whole,” other than possibly
   highlighting that the federal issues are “significant to the particular parties in the
   immediate suit.” Gunn, 568 U.S. at 260; Vieira, 2018 WL 4275998, at *5 (C.D. Cal.
   Sept. 7, 2018) (finding no “substantial federal question” as the case “is a simple product
   liability dispute”).

          Accordingly, Merck has failed to establish federal-question jurisdiction.3

          C.     Federal Officer Removal Statute

          Lastly, Merck argues that this Court has jurisdiction over this case pursuant to the
   federal officer removal statute, 28 U.S.C. § 1442(a)(1). Section 1442(a)(1) authorizes
   removal of a state-court against “any officer (or any person acting under that officer) of
   the United States or of any agency thereof, in an official or individual capacity, for or
   relating to any act under color of such officer.” 28 U.S.C. § 1442(a)(1). “To invoke
   § 1442(a)(1) removal, a defendant in a state court action ‘must demonstrate that (a) it is a
   ‘person’ within the meaning of the statute; (b) there is a causal nexus between its actions,
   taken pursuant to a federal officer’s directions, and plaintiff’s claims; and (c) it can assert
   a ‘colorable federal defense.’” Fidelitad, Inc. v. Insitu, Inc., 904 F.3d 1095, 1099 (9th
   Cir. 2018). Merck “is plainly a ‘person’ within the meaning of § 1442(a).” Id.




          3
            The Court “need not consider the remaining requirements articulated in Grable,” as
   Merck plainly failed to establish that the Complaint necessarily raises a substantial federal
   question. City of Oakland, 969 F.3d at 905.
   ______________________________________________________________________________
                                          CIVIL MINUTES – GENERAL
   11
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 12 of 13 Page ID #:1118



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:21-cv-00530-JLS-ADS                                      Date: September 01, 2021
   Title: Kayla Carrillo v. Merck and Co., Inc. et al

           However, the parties dispute whether Merck’s actions were “‘taken pursuant to a
   federal officer’s directions.’” Id. “For a private entity to be acting under a federal
   officer, the private entity must be involved in an effort to assist, or to help carry out, the
   duties or tasks of the federal superior.” Id. (internal quotation marks omitted). The
   typical case “is a private person acting under the direction of a federal law enforcement
   officer.” Id. A private entity “‘simply complying with the law’ does not bring . . . [that
   entity] within the scope of the federal officer removal statute.” Id. Nor does an entity
   acting pursuant to a “‘regulatory order (even a highly complex order)’” suggest that the
   entity “is acting under a federal officer.” Id.

           Here, even construing the removal statute broadly, Merck has not established that
   its actions were taken pursuant to a federal officer’s directions. Indeed, Merck suggests
   otherwise in its Opposition. (See Opp. at 22 n. 22 (“Merck denies all of Plaintiff’s
   allegations regarding any concerted action taken by Merck and government officers.”).
   Instead, Merck argues that this case falls within the federal removal statute because
   Carillo alleged that “federal agencies led an effort with Merck to conceal information
   about Gardasil from the public.” (Id. at 22.) However, Merck’s arguments rest on
   mischaracterization of the allegations in Carillo’s Complaint, as her Complaint focuses
   primarily on actions that Merck took in producing, marketing and distributing Gardasil.
   (See, e.g., Compl. ¶ 137 (“Merck has repeatedly concealed or incorrectly identified
   Gardasil ingredients to the FDA and the public.”); ¶ 374 (“At all times relevant to this
   litigation, Merck new, or, in the exercise of reasonable care, should have known of the
   hazards and dangers of Gardasil”); id. ¶ 404 (“To this day, Merck has failed to adequately
   and accurately warn of the true risks of Plaintiff’s injuries, including but not limited to,
   POTS, OI, mast cell activation, and autoimmune diseases.”).)

          As Merck at most alleges that it is a private entity “‘simply complying with the
   law,’” this action does not fall within “the scope of the federal officer removal statute.”
   Fidelitad, Inc., 904 F.3d 1100.
   ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL
   12
Case 8:21-cv-00530-JLS-ADS Document 33 Filed 09/01/21 Page 13 of 13 Page ID #:1119



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 8:21-cv-00530-JLS-ADS                                Date: September 01, 2021
   Title: Kayla Carrillo v. Merck and Co., Inc. et al


      IV.    CONCLUSION

           For the above reasons, Carillo’s Motion is GRANTED. The Clerk shall remand
   this action to the Superior Court of California, County of Orange, Case No. 30-2021-
   01182274-CU-PL-CJC.


                                                             Initials of Deputy Clerk: mku




   ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL
   13
